85 F.3d 638
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.James Arnet CHURN, Defendant-Appellant.
No. 95-35036.
United States Court of Appeals, Ninth Circuit.
Submitted April 30, 1996.*Decided May 6, 1996.

Before:  BROWNING, REINHARDT and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Oregon state prisoner James Arnet Churn appeals pro se the district court's dismissal of his petition for writ of habeas corpus pursuant to 28 U.S.C. § 2255.   We have jurisdiction pursuant to 28 U.S.C. § 1291.   We review de novo and affirm.


3
On appeal, Churn contends that the district court erred when it concluded that his conviction and sentence for distribution of cocaine base did not violate the equal protection clause due to disparities in sentencing between "crack cocaine" and "powder cocaine."   Because we previously determined that Congress had a rational basis for treating crack cocaine more severely than powder cocaine, we reject Churn's contention.  See United States v. Dumas, 64 F.3d 1427, 1430-31 (9th Cir.), cert. denied, 116 S.Ct. 1341 (1996).   Accordingly, the judgment of the district court is affirmed.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3